       Case 1:16-cv-00471-CAP Document 40 Filed 03/20/19 Page 1 of 46




                    UNITED STATES DISTRICT COURT
                    NORTHERN DISTRICT OF GEORGIA
                          ATLANTA DIVISION

DEBORAH GEORGE, SUSAN                        )
SCHOUTEN, LISA ROGERS STOCK,                 )
DENNIS LONERGAN, KAREN                       )
FITZPATRICK, AMICIE CRAYTON,                 )
PAMELA OGDEN, COLLEEN KORB,                  )
And PAMELA JOHNSON, each                     )
individually, and on behalf of all others    )      Civil Action No.
similarly situated,                          )      1:16-cv-00471-CAP
                                             )
                   Plaintiffs,               )
                                             )
v.                                           )
                                             )
ACADEMY MORTGAGE                             )
CORPORATION (UT),                            )
                                             )
                   Defendant.                )
              ORDER OF FINAL APPROVAL OF
     SETTLEMENT, AUTHORIZING SERVICE AWARDS, AND
 GRANTING APPLICATION FOR ATTORNEYS’ FEES AND EXPENSES
      On March 8, 2019, Plaintiffs and Defendant (“the Parties”) filed their Joint
Motion for Final Approval of Class and FLSA Collective Action Settlement,

accompanied by Plaintiffs’ Unopposed Motion for Approval of Attorney’s Fees,
Costs, and Service Payments from Settlement, seeking final approval of the parties’
Settlement Agreement and Limited Release (“Agreement”). See Dkt. No. 28-1. In

support, Plaintiffs filed declarations from Plaintiffs’ counsel (“Class Counsel”), as
       Case 1:16-cv-00471-CAP Document 40 Filed 03/20/19 Page 2 of 46




well as from the Settlement Administrator, RG/2 Claims Administration (“RG/2” or
“Settlement Administrator”).

      This matter came before the Court on March 20, 2019 for a Final Approval
Hearing pursuant to the Court’s Preliminary Approval Order dated December 10,
2018, as rescheduled by this Court’s Order dated December 18, 2018. See Dkt. Nos.

32, 33. The Court reviewed all of the filings related to the Settlement and heard
argument on the motions for final approval.
      After careful consideration of the presentations of the Parties, the Court
concludes that this Settlement provides a fair, reasonable, and adequate recovery for
Settlement Class Members (“Class Members”), the net amount of which Class
Counsel believes approximately compensates them for more than 100% of their

allegedly unpaid overtime premium amounts for their maximum possible recovery
periods, and a significant portion of maximum possible additional liquidated
damages, interest, and, as applicable, waiting time penalties. The Settlement
constitutes an excellent result for the Settlement Class under the circumstances and
challenges presented by the Action. The Court specifically finds that the Settlement
is fair, reasonable, and adequate, and a satisfactory compromise of the Settlement
Class Members’ claims. The Settlement fully complies with Fed. R. Civ. P. 23(e)
and, thus, the Court grants Final Approval to the Settlement, certifies the Settlement
Class, and awards the fees and costs requested by Class Counsel as well as the
requested Service Awards for the Class Representatives.


                                          2
       Case 1:16-cv-00471-CAP Document 40 Filed 03/20/19 Page 3 of 46




BACKGROUND
      The present evidentiary record is more than adequate for the Court to consider

the fairness, reasonableness, and adequacy of the Settlement. A fundamental
question is whether the district judge has sufficient facts before him to evaluate and
intelligently and knowledgeably approve or disapprove the settlement. Lunsford v.

Woodforest Nat'l Bank, No. 1:12-cv-103-CAP, 2014 U.S. Dist. LEXIS 200716, at
*3-4 (N.D. Ga. May 19, 2014) (citing In re General Tire & Rubber Co. Sec. Litig.,
726 F.2d 1075, 1084 n.6 (6th Cir. 1984) (citing Detroit v. Grinnell, 495 F.2d 448,
463-68 (2d Cir. 1974))). In this case, the Court clearly has such facts before it in
considering the Motion, including the evidence and opinions of Class Counsel and
a leading class action settlement administration company, RG/2 Claims

Administration, that administered both the original FLSA opt-in published notice
program and the Settlement notice program.
I.    Factual and Procedural Background
      Named Plaintiff George’s Complaint, filed February 12, 2016, alleged that
Academy Mortgage Corporation (UT), (“Academy” or “Defendant”) failed to
include certain bonuses, commissions, and/or incentive pay (hereinafter “bonuses”)

in its non-exempt hourly employees’ regular rates when calculating their overtime
pay, as a company-wide payroll practice, thereby paying them overtime based only
on their hourly pay rates but not paying any overtime amounts based on the

additional bonus compensation received for overtime hours worked. See Dkt. No. 1.


                                          3
        Case 1:16-cv-00471-CAP Document 40 Filed 03/20/19 Page 4 of 46




      On May 27, 2016, Defendant filed its Answer and moved to transfer venue to
Utah district court. See Dkt. No. 5. Plaintiffs opposed that motion, and this Court

denied transfer of venue by Order dated July 12, 2016. See Dkt. No. 18.
      The parties filed their Joint Preliminary Report and Discovery Plan on July 5,
2016, presenting disputed positions on issues such as bifurcated discovery and the

propriety of Defendant taking pre-certification discovery of Plaintiffs. See Dkt. No.
17.
      By Order entered July 13, 2016, the Court set a schedule for Plaintiffs to move
for conditional certification of a FLSA collective action and issuance of notice,
denied bifurcated discovery, and ordered that discovery would commence 30 days
after the date the Court addresses the conditional certification motion. See Dkt. No.

19.
      On August 3, 2016, the parties filed a Joint Proposed Case Management
Statement and Stipulation for Stay and Conditional Certification, in which the parties
stipulated to conditional certification of a FLSA collective action and a stay in order
to allow the parties to engage in mediation. See Dkt. No. 20.
      On August 25, 2016, the Court entered an Order conditionally certifying this
case to proceed as a collective action, ordering issuance of Notice, and




                                          4
          Case 1:16-cv-00471-CAP Document 40 Filed 03/20/19 Page 5 of 46




administratively closing the case during the notice and mediation period. See Dkt.
No. 22.

      The Notice Administrator, RG/2, distributed Notices pursuant to the required
notice and opt-in process, and by the conclusion of that process approximately 260
individuals had submitted Consents to join the lawsuit.

      Beginning in late 2016, the parties began preliminary settlement discussions.
As a result of negotiations in advance of the mediation, the parties agreed to
negotiate at mediation a potential hybrid class/collective action settlement. Prior to
the mediation, the parties entered into a tolling agreement as to certain state law class
action claims in lieu of Plaintiffs filing (and Defendant having to answer) an
amended pleading to add those state law claims before mediation, and requiring
extensive pre-mediation exchange of information, payroll records, and pertinent
documents. During informal pre-mediation discovery production, Defendant
provided to Class Counsel full payroll records, bonus-related and other policy and
employment documents, identification of potential state law class members, and
other information and records necessary to fully assess the regular rate violation
claims at issue. Class Counsel’s review of the discovery enabled Plaintiffs to gain
an understanding of the evidence related to central questions in the case, and the
strengths and weaknesses of the case. See Head Decl. ¶ 13. Furthermore, Class
Counsel’s review of the documents produced by Defendant also prepared Plaintiffs

to engage in well-informed settlement negotiations. Id. at ¶ 32.


                                           5
       Case 1:16-cv-00471-CAP Document 40 Filed 03/20/19 Page 6 of 46




      The parties then conducted an in-person mediation on April 28, 2017, with

nationally renowned wage and hour class/collective action mediator Steven G. Pearl,
Esq., in Costa Mesa, California. The Parties signed a term sheet at the conclusion of
that full-day mediation, memorializing their agreement in principle to a hybrid FLSA

collective action and eight state class action settlement. After extensive additional
negotiations, the Parties ultimately executed a final signed Agreement in late
October, 2018.

      On November 29, 2018, the Parties filed their joint motion to reopen the case,
accompanied by Plaintiffs’ First Amended Complaint asserting eight state law class
claims. See Dkt. No. 26, 26-2. The Court granted that motion to reopen the case and

permit the filing of the First Amended Complaint by Order dated December 3, 2018.
See Dkt. No. 30.
      On November 29, 2018, the Parties also filed their joint motion for
preliminary settlement approval. See Dkt. No. 28. The Court granted the parties’
motion for preliminary settlement approval and certified the Rule 23 settlement
classes by Order entered December 20, 2018. See Dkt. No. 32. The Court set a

rescheduled final approval hearing for March 20, 2019. See Dkt. No. 33.
      The approved Settlement Administrator then issued Court-approved
settlement Notice to the eligible class and collective settlement members, which

included details on how to object, opt-out, or claim an additional offered FLSA


                                         6
          Case 1:16-cv-00471-CAP Document 40 Filed 03/20/19 Page 7 of 46




payment, in addition to notifying Class Members of the Final Approval Hearing set
for March 20, 2019. The settlement Notice also informed all Class Members that

Plaintiffs would request approval of service payments from the Court, the specific
amounts of which were specified in the Settlement Agreement 1 that has been posted
on the Settlement Administrator’s notice website listed in the Notice since December

21, 2018. The Notice also informed all Class Members that Plaintiffs would request
approval of attorney’s fees in the amount of 33% of the $925,000 Settlement Fund,
in addition to advanced litigation costs as awarded by the Court, both of which terms
were specified in the Settlement Agreement posted on the Notice website.
         Pursuant to the Court’s Order, the period for filing timely objections ended on
February 9, 2019. There were no objections filed within the Court-ordered objection

period, and there have been no objections filed to date. RG/2 issued the required
CAFA notices, and there have been no objections from any government officials.
Only one individual filed a request for exclusion from the settlement.

II.      Summary of the Terms of the Settlement and Notice Process
         The Settlement’s terms are detailed in the Agreement. See Dkt. No. 28-1.
         A. The Settlement Class.
         The Settlement Class preliminarily certified by the Court in this hybrid action
consists of a FLSA Collective opt-in class under 29 U.S.C. § 216(b), and an opt out
class under Rule 23(b)(3) of the Federal Rules of Civil Procedure, defined as:


1
    See Agreement, ¶ 6(b).
                                            7
       Case 1:16-cv-00471-CAP Document 40 Filed 03/20/19 Page 8 of 46




                   FLSA Collective: The FLSA Collective consists of
            all Named Plaintiffs and Opt-In Plaintiffs who filed or
            submitted opt-in Consents by the settlement date. The
            FLSA Collective, combined with those State Settlement
            Class members who timely submit a Claim form to opt-in
            and receive payment on their FLSA claim, together will
            constitute the final “FLSA Settlement Collective.”
                   State Settlement Class: The State Settlement Class
            consists of the individuals reflected in the final
            comprehensive spreadsheet produced by Academy prior to
            mediation, who were paid during any applicable Claim
            Periods in the manner covered by the Claim in the states
            of Arizona, California, Colorado, Idaho, Illinois,
            Maryland, Ohio, and Washington, unless removed from
            the State Settlement Class by timely filing a request for
            exclusion from the Settlement in compliance with the
            Agreement, for the Claim from the applicable State Class
            Start Date through the end of the Claims Period as
            applicable for each item addressed therein (each state
            identified in this subsection a “State Class,” each member
            of a State Class a “State Settlement Class member,” and
            collectively the “State Settlement Classes”).
      B. Monetary Relief for the Class.

      Pursuant to the Agreement, Academy agrees to pay the total sum of Nine
Hundred Twenty-Five Thousand Dollars ($925,000.00) (the “Total Settlement
Amount”) into a Qualified Settlement Fund (“QSF”) in order to fully and finally

resolve and settle the Claim for the Participating Class Members. See Agreement, ¶
6(a). The Total Settlement Amount is inclusive of the Settlement Administrator’s
administration costs; Class Counsel’s fees paid at 33% of the Total Settlement

Amount, and Class Counsel’s reasonable advanced litigation costs and expenses;
back wages; liquidated/statutory damages or penalties; and service payments to
Named Plaintiffs, if awarded by the Court; arising out of the Claim. Id. The Total

                                          8
       Case 1:16-cv-00471-CAP Document 40 Filed 03/20/19 Page 9 of 46




Settlement Amount will cover the full amount of both the Participating Class
Members’ W-2 withholdings (and state/local withholdings if applicable) on the

wages portion of their Settlement Payments, and any employer share of payroll taxes
on the wages portion of the Settlement Payments made to Participating Class
Members, to be paid by the Settlement Administrator from the QSF created for this
Settlement. Id. No amount of the Total Settlement Amount will revert to Defendant.
Id. Uncashed check amounts from claimed funds after all reasonable skip tracing
attempts at contact will be returned to the Settlement Administrator for deposit with

any applicable state unclaimed property office. Id.
      C. Additional Non-Monetary Benefits to the Class.
      The Parties represent that Plaintiffs’ lawsuit prompted Defendant to change
its pay practices; thus, since April 2016, all of Defendant’s currently employed non-
exempt employees (including but not limited to employed Class Members) have
benefitted from this Action by receiving overtime pay on their production bonus
amounts among other benefits.2
      D. Class Release.
      In exchange for the benefits conferred by the Settlement, all participating
Class Members who did not exclude themselves from the Settlement will be deemed


2
 As an additional benefit to participating settlement members, Defendant releases
any claims against each participating settlement member arising out of asserting
their released claims, releases any claims for recoupment or reimbursement of
severance payments or sign-on bonuses paid, and agrees that participating in the
Settlement does not breach any prior agreement. Agreement, ¶ 14(d).
                                         9
       Case 1:16-cv-00471-CAP Document 40 Filed 03/20/19 Page 10 of 46




to have granted the applicable releases as detailed in the Agreement. The Settlement
results in release of the specific Claim (as defined more fully in the Agreement)

under the FLSA of the named and opt-in Plaintiffs, and certifying settlement-
purposes-only class actions under Fed. R. Civ. P. 23, limited to those arising out of
the specific factual predicate of the Complaint, covering all individuals whose
bonuses paid were not factored into overtime premiums paid, who were employed
within the states of Arizona, California, Colorado, Idaho, Illinois, Maryland, Ohio,
and Washington who did not timely exclude themselves resulting in the limited

release of the Claim under those applicable state laws. Id. at ¶ 14. In addition, those
individuals within those states who had not opted in to the lawsuit through the
original notice and opt-in process had the opportunity to claim an additional payment
if they timely sign and return a Claim Form joining the FLSA collective action and
thereby release their FLSA claim specific to the claim at issue arising out of the
factual predicate in the Complaint. Id., at ¶ 14(c). If a State Settlement Class Member
did not submit a FLSA claim form, they did not release any FLSA claims, but they
will not receive the additional FLSA payment and such unclaimed amounts (i.e.,
one-half of their total offered settlement amount) will be redistributed among those
who claimed FLSA payments in exchange for the limited scope FLSA release. Id. at
¶¶ 10(3)(d), 14(a).
      E. The Settlement Notice Process.
      The Settlement Administrator sent each member of the classes their


                                          10
       Case 1:16-cv-00471-CAP Document 40 Filed 03/20/19 Page 11 of 46




respectively applicable Court-approved Notice (“Notice”) and, for absent class
members eligible to claim their additional offered FLSA payment, a Court-approved

Claim Form (“Claim Form”), by U.S. Mail and email. The Notice set forth the
material settlement terms and instructions on whether any action is required and how
to exercise their settlement options. The Notices for Rule 23 members explained
how to submit objections to the settlement, when and where to appear at the final
fairness hearing, or how to opt-out of the Settlement altogether. The Claim Form
could be electronically signed and submitted directly by online portal, or by mail,

email, or facsimile, to the Settlement Administrator no later than February 25, 2019.
       The Settlement Administrator performed skip tracing for returned
undeliverable Notice packets, processed Claim Forms, and reallocated unclaimed
offered additional FLSA payments among all Class Members participating in the
FLSA Collective.
III.   DISCUSSION.

       The federal courts have long recognized a strong policy and presumption in
favor of class settlements. “Compromises of disputed claims are favored by the
courts.” Williams v. First Nat’l Bank, 216 U.S. 582, 595 (1910). Indeed, in this

Circuit and nationwide, there is a “policy of encouraging settlement of litigation.”
Lynn’s Food Stores, Inc. v. U.S., 679 F.2d 1350, 1354 (11th Cir. 1982). “Particularly
in class action suits, there is an overriding public interest in favor of settlement.”

Cotton v. Hinton, 559 F. 2d 1326, 1331 (5th Cir. 1977); see also Murchison v. Grand


                                         11
       Case 1:16-cv-00471-CAP Document 40 Filed 03/20/19 Page 12 of 46




Cypress Hotel Corp.,13 F.3d 1483, 1486 (11th Cir. 1994) (noting that the Eleventh
Circuit Court of Appeals “favor[s] and encourage[s] settlements in order to conserve

judicial resources.”).
      Class settlements minimize the litigation expenses of the parties and reduce
the strain that litigation imposes upon already scarce judicial resources. Lunsford v.
Woodforest Nat'l Bank, No. 1:12-cv-103-CAP, 2014 U.S. Dist. LEXIS 200716, at
*14 (N.D. Ga. May 19, 2014). Fed. R. Civ. P. 23(e) provides that the Court shall
approve the settlement of a class action. In a class action, the “court plays the

important role of protector of the [absent members’] interests, in a sort of fiduciary
capacity.” In re Gen. Motors Corp. Pick-Up Truck Fuel Tank Products Liab. Litig.,
55 F.3d 768, 785 (3d Cir. 1995). The ultimate determination whether a proposed
class action settlement warrants approval resides in the Court’s discretion. Protective
Comm. for Indep. S’holders of TMT Trailer Ferry, Inc. v. Anderson, 390 U.S. 414,
424-25 (1968).
      A. The Class Received Adequate Notice and Had Opportunity to Be Heard.
      In addition to having personal jurisdiction over Plaintiffs, who are parties to
this Action, the Court also has personal jurisdiction over all members of the

Settlement Class because they received the requisite notice and due process. See
Lunsford, 2014 U.S. Dist. LEXIS 200716, at *15 (citing Phillips Petroleum Co. v.
Shutts, 472 U.S. 797, 811-12 (1985) (citing Mullane v. Cent. Hanover Bank & Trust
Co., 339 U.S. 306, 314-15 (1950)); see also In re Prudential Ins. Co. Am. Sales


                                          12
       Case 1:16-cv-00471-CAP Document 40 Filed 03/20/19 Page 13 of 46




Practice Litig., 148 F.3d 283, 306 (3d Cir. 1998), cert. denied, 525 U.S. 1114
(1999)).

             1. The Best Notice Practicable Was Furnished.
      The Settlement Notice Program administered by the Settlement Administrator
was multi-faceted, and included (1) distribution of Court-approved Notice and Claim

Forms by U.S. Mail with self-addressed stamped return envelopes (“Mailed Notice”)
and by email including a hyperlink to the Settlement Administrator’s online portal
for submitting Claim Forms directly online (“Emailed Notice”) to all identifiable
Settlement Class Members; and (2) publication notice (“Published Notice”) on the
Settlement Administrator’s case website designed to reach those Settlement Class
Members in addition to Mailed Notice and Emailed Notice.

      Each facet of the Notice Program was timely and properly accomplished. See
Declaration of Melissa E. Baldwin, ¶¶ 2, 5-8, 10-18 (Dkt. No. 35-1) (“RG/2 Decl.”);
Head Decl. ¶ 19. The Settlement Administrator received the data files that identified
the names and last known addresses of all Settlement Class Members, ran the
addresses through the National Change of Address Database, timely issued Mailed
and Emailed Notice, obtained SSN information for returned undeliverables,
conducted skip tracing and requested updated address information from counsel if
available, and reissued Mailed Notice accordingly for any returned undeliverables.
The Settlement Administrator mailed 659 Notices, and because the Settlement
Administrator was able to locate updated address information for all 41 of the


                                         13
        Case 1:16-cv-00471-CAP Document 40 Filed 03/20/19 Page 14 of 46




Notices returned as undeliverable and reissue Notice for each, it may reasonably be
presumed that all Notices have been successfully delivered to the potential

Settlement Class Members (and receipt of concurrent emailed Notice may also be
presumed). RG/2 Decl., ¶ 17.
       In addition, a toll free number has been operational since December 21, 2018.
RG/2 Decl. ¶ 16. By calling this number, Settlement Class Members could leave a
message and receive a return call from RG/2 personnel to provide answers to
questions, process address updates, explain the settlement and settlement process,

and address any concerns. Id. As of this date, the toll free number has handled 37
calls. Id.

             2.    The Notice Was Reasonably Calculated to Inform Settlement
                   Class Members of Their Rights.
       The Court-approved Notice satisfied due process requirements because it

described “the substantive claims . . . [and] contain[ed] information reasonably
necessary to make a decision to remain a class member and be bound by the final
judgment.” Lunsford, 2014 U.S. Dist. LEXIS 200716, at *17 (citing In re Nissan

Motor Corp. Antitrust Litig., 552 F.2d 1088, 1104-05 (5th Cir. 1977)). The Notice,
among other things, defined the Settlement Class, described the release(s) provided
to Academy under the Settlement depending on acceptance of an offered additional

FLSA payment, the settlement amounts as well as the individual Notice recipient’s
preliminarily allocated individual settlement payment amount, and the calculation
method and proposed distribution of the Settlement proceeds. The Notice informed

                                         14
       Case 1:16-cv-00471-CAP Document 40 Filed 03/20/19 Page 15 of 46




Settlement Class Members of their right to opt out or object, the procedures for doing
so, and the time and place of the Final Approval Hearing. It also notified Settlement

Class Members that a class judgment would bind them unless they opted out, and
told them where they could get more information – for example, at the website that
posts a copy of the Notice documents, Settlement Agreement, Court’s Orders, and
other important court documents. Further, the Notice described Class Counsel’s
intention to seek attorneys’ fees of thirty-three percent (33%) of the $925,000
Settlement Fund.

      The Court finds the Notice was “reasonably calculated, under [the]
circumstances, to apprise interested parties of the pendency of the action and afford
them an opportunity to present their objections.” Id., at * 18 (citing Shutts, 472 U.S.
at 812 (quoting Mullane, 339 U.S. at 314-15)). This Settlement involved notice by
mail, email, and online notification, and any Settlement Class Member who wished
to express comments or objections had ample opportunity to do so.

      B.     The Settlement Is Fair, Adequate, and Reasonable.
      In deciding whether to approve the Settlement, the Court analyzes whether it
is “fair, adequate, reasonable, and not the product of collusion.” Id. (citing Leverso

v. Southtrust Bank, 18 F.3d 1527, 1530 (11th Cir. 1994); see also Bennett v. Behring
Corp., 737 F.2d 982, 986 (11th Cir. 1984)). A settlement is fair, reasonable, and
adequate when “the interests of the class as a whole are better served if the litigation
is resolved by the settlement rather than pursued.” Id., at * 19 (quoting In re


                                          15
       Case 1:16-cv-00471-CAP Document 40 Filed 03/20/19 Page 16 of 46




Lorazepam & Clorazepate Anittrust Litig., MDL No. 1290, 2003 U.S. Dist. LEXIS
12344, 2003 WL 22037741, at *2 (D.D.C. June 16, 2003) (quoting Manual for

Complex Litigation (Third) § 30.42 (1995))). Importantly, the Court is “not called
upon to determine whether the settlement reached by the parties is the best possible
deal, nor whether class members will receive as much from a settlement as they
might have recovered from victory at trial.” Id. (quoting In re Mexico Money
Transfer Litig., 164 F. Supp. 2d 1002, 1014 (N.D. Ill. 2000) (citations omitted)).
      The Eleventh Circuit has identified six factors to be considered in analyzing

the fairness, reasonableness, and adequacy of a class settlement under Rule 23(e):

             (1) the existence of fraud or collusion behind the
             settlement;
             (2) the complexity, expense, and likely duration of the
             litigation;
             (3) the stage of the proceedings and the amount of
             discovery completed;
             (4) the probability of the plaintiffs' success on the merits;
             (5) the range of possible recovery; and
             (6) the opinions of the class counsel, class representatives,
             and the substance and amount of opposition to the
             settlement.
Id. (citing Leverso, 18 F.3d at 1530 n.6; see also Bennett, 737 F.2d at 986). The
analysis of these factors set forth below shows this Settlement to be eminently fair,
adequate, and reasonable.
             1.    There Was No Fraud or Collusion.
      The parties engaged in prolonged adversarial litigation and negotiations,

demonstrating the absence of fraud or collusion behind the Settlement. See, e.g.,


                                          16
       Case 1:16-cv-00471-CAP Document 40 Filed 03/20/19 Page 17 of 46




Lunsford, 2014 U.S. Dist. LEXIS 200716, at *20 (citing Ingram v. Coca-Cola Co.,
200 F.R.D. 685, 693 (N.D. Ga. 2001) (court had “no doubt that this case has been

adversarial”)). The parties settled this Action by mediation with an experienced
mediator, Steven Pearl, which further confirms that the process was procedurally
sound and not collusive. See, e.g., Hosier v. Mattress Firm, Inc., 2012 U.S. Dist.
LEXIS 94958, at *10-11 (M.D. Fla. June 8, 2012). Finally, the fact that the continued
negotiations of settlement agreement terms and Notice documents were lengthy,
continuing for more than a year after the initial mediation and involving additional

negotiation of non-monetary terms, further demonstrates the absence of collusion.
See, e.g., Lunsford, 2014 U.S. Dist. LEXIS 200716, at *20 (citing In re Motorsports
Merchan. Antitrust Litig., 112 F. Supp. 2d 1329, 1338 (N.D. Ga. 2000) (“This was
not a quick settlement, and there is no suggestion of collusion”); In re Sunbeam Sec.
Litig., 176 F. Supp. 2d 1323, 1329 n.3 (S.D. Fla. 2001); Warren v. City of Tampa,
693 F. Supp. 1051, 1055 (M.D. Fla. 1988) (record disclosed no evidence of
collusion, but to the contrary showed “that the parties conducted discovery and
negotiated the terms of settlement for an extended period of time”), aff'd, 893 F.2d
347 (11th Cir. 1989)).
             2. The Settlement Averts Years of Complex and Expensive Litigation.
      “FLSA claims typically involve complex mixed questions of fact and law.”
Barrentine v. Arkansas-Best Freight Sys., Inc., 450 U.S. 728, 743 (1981). The FLSA
and state wage and hour law claims and defenses are complex; litigating them would


                                         17
        Case 1:16-cv-00471-CAP Document 40 Filed 03/20/19 Page 18 of 46




be both difficult and time-consuming. Head Decl. ¶ 22. Although this Action was
litigated for almost three years before the Parties finalized a signed agreement to

resolve it, recovery by any means other than settlement would require additional
years of litigation. Id.; see Lunsford, 2014 U.S. Dist. LEXIS 200716, at *20 (citing
United States v. Glens Falls Newspapers, Inc., 160 F. 3d 853, 856 (2d Cir. 1998)
(noting that “a principal function of a trial judge is to foster an atmosphere of open
discussion among the parties' attorneys and representatives so that litigation may be
settled promptly and fairly so as to avoid the uncertainty, expense and delay inherent

in a trial”)).
       In contrast, the Settlement provides immediate and substantial benefits to
approximately 657 Settlement Class Members, all of whom are current or former
Academy employees. RG/2 Decl. ¶ 19; Head Decl. ¶ 24. Particularly because the
“demand for time on the existing judicial system must be evaluated in determining
the reasonableness of the settlement,” Ressler v. Jacobson, 822 F. Supp. 1551, 1554
(M.D. Fla. 1992) (citation omitted), there can be no doubt about the adequacy of the
present Settlement, which provides reasonable benefits to the Settlement Class.
Lunsford, 2014 U.S. Dist. LEXIS 200716, at *21.

                 3.   The Factual Record Is Sufficiently Developed to Enable Class
                      Counsel to Make a Reasoned Judgment.
       Courts also consider “the degree of case development that class counsel have
accomplished prior to settlement” to ensure that “counsel had an adequate
appreciation of the merits of the case before negotiating.” Lunsford, 2014 U.S. Dist.

                                          18
       Case 1:16-cv-00471-CAP Document 40 Filed 03/20/19 Page 19 of 46




LEXIS 200716, at *22 (citing In re General Motors Corp. Pick-up Truck Fuel Tank
Prods. Liab. Litig., 55 F.3d 768, 813 (3d Cir. 1995)). At the same time, “[t]he law is

clear that early settlements are to be encouraged, and accordingly, only some
reasonable amount of discovery should be required to make these determinations.”
Id. (quoting Ressler v. Jacobson, 822 F. Supp. 1551, 1555 (M.D. Fla. 1992)).
      Plaintiffs settled the Action with the benefit of extensive class and merits-
based discovery. Head Decl. ¶¶ 30, 32. Class Counsel's review of the payroll, class
identification, and other documents produced positioned them to evaluate with

confidence the strengths and weaknesses of Plaintiffs’ claims, Academy’s defenses,
and the prospects for success on issues of Rule 23 class certification, FLSA
collective action decertification, FLSA preemption of state law claims, willfulness
and “good faith” defenses, potential preclusive effects of later-filed California state
court class action claims, summary judgments, and trial. Id. Prior to settling, Class
Counsel developed ample information from which to assess the probability of
success, the possible range of recovery, and the likely expense and duration of the
litigation. Id. at ¶¶ 30, 32, 13. Even in the absence of such discovery, Class Counsel
are familiar with the legal issues and likely defenses of employers on these overtime
regular rate issues through litigating similar cases challenging the calculation of the
regular rate used to pay overtime premiums. Id. at ¶ 13. “Information obtained from
other cases may be used to assist in evaluating the merits of a proposed settlement
of a different case.” Lunsford, 2014 U.S. Dist. LEXIS 200716, at *23 (citing Lipuma,


                                          19
       Case 1:16-cv-00471-CAP Document 40 Filed 03/20/19 Page 20 of 46




406 F. Supp. 2d at 1325).
             4. Plaintiffs Would Have Faced Obstacles to Prevailing and Delay.

      The “likelihood and extent of any recovery from the defendants absent . . .
settlement” is another important factor in assessing the reasonableness of a
settlement. Id. (citing Domestic Air, 148 F.R.D. at 314; see also Ressler, 822 F. Supp.
at 1555 (“A Court is to consider the likelihood of the plaintiff's success on the merits
of his claims against the amount and form of relief offered in the settlement before
judging the fairness of the compromise”)). Here, Defendant vigorously disputed

liability on the regular rate claims asserted, and under the Settlement Defendant
waives certain claims and offset defenses against Class Members that Defendant
would not be required to waive if the case proceeded to trial.
      Apart from the risks, continued litigation would have involved substantial
delay and expense, which further counsels in favor of Final Approval. Given the
risks attending these claims, as well as the certainty of substantial delay and expense
from ongoing litigation and class certification/decertification proceedings, the
Settlement cannot be seen as anything except a fair compromise. Lunsford, 2014
U.S. Dist. LEXIS 200716, at *24 (citing Bennett v. Behring Corp., 96 F.R.D. 343,
349-50 (S.D. Fla. 1982), aff'd, 737 F.2d 982 (11th Cir. 1984) (plaintiffs faced a
“myriad of factual and legal problems” creating “great uncertainty as to the fact and
amount of damage,” making it “unwise [for plaintiffs] to risk the substantial benefits
which the settlement confers . . . to the vagaries of a trial”)).


                                            20
       Case 1:16-cv-00471-CAP Document 40 Filed 03/20/19 Page 21 of 46




             5.     The Benefits Provided by the Settlement Are Fair, Adequate,
                    and Reasonable Compared to the Range of Possible Recovery.
      In determining whether a settlement is fair given the potential range of
recovery, the Court is guided by the principle that “the fact that a proposed settlement
amounts to only a fraction of the potential recovery does not mean the settlement is
unfair or inadequate.” Id. (citing Behrens v. Wometco Enters., Inc., 118 F.R.D. 534,

542 (S.D. Fla. 1988), aff'd, 899 F.2d 21 (11th Cir. 1990)). Here, however, each
settlement participant is receiving a net settlement payment amount that
approximately compensates them for more than 100% of their allegedly unpaid
overtime premium amounts for their maximum possible recovery periods, and a
significant portion of maximum possible additional liquidated damages, interest,
and, as applicable, waiting time penalties. Head Decl., ¶ 24. “Settling for close to the
amount of full liability represents a respectable victory for the class members and
therefore favors approval of settlement.” Creed v. Benco Dental Supply Co., No.
3:12-CV-01571, 2013 U.S. Dist. LEXIS 132911, at *9 (M.D. Pa. Sep. 17, 2013).
      Through this Settlement, Plaintiffs and the Settlement Class Members have
achieved a recovery of full unpaid overtime wages and close to the amount of full
liability as assessed under various scenarios, without any further risk or delay. Head

Decl. ¶ 25. The total settlement amount is fair and reasonable given the obstacles
confronted and the complexity of the action, and the significant barriers that stood
between the pre-settlement status of the case and final judgment, including the

prospect of contested class certification/decertification and potential interlocutory


                                          21
       Case 1:16-cv-00471-CAP Document 40 Filed 03/20/19 Page 22 of 46




Rule 23(f) appeal of any order granting class certification; motions for summary
judgment; trial; and post-trial appeals. Head Decl. ¶ 24. Taking these risks into

account, the $925,000 Settlement Fund represents an outstanding result. See Head
Decl. ¶ 25.
      Courts also take into account the fact that non-monetary relief adds value to a
settlement. Ingram, 200 F.R.D. at 689 (approving settlement where “the
programmatic relief” in addition to monetary relief was significant). Here, Plaintiff’s
lawsuit prompted Academy to change its pay practices, and thus since April 2016

Defendant’s non-exempt employees (including but not limited to employed Class
Members) have benefitted from Plaintiff’s prosecution of this action by receiving
overtime pay on their production bonus amounts among other benefits.
      The Court finds that the financial recovery for the Settlement Class, combined
with the non-monetary “programmatic relief” inuring to the benefit of certain
Settlement Class Members and in fact all non-exempt employees since 2016, is a
significant achievement by any objective measure. See Lunsford, 2014 U.S. Dist.
LEXIS 200716, at *26.

              6.    The Opinions of Class Counsel, the Class Representatives, and
                    Absent Class Members Favor Approval of the Settlement.
      The Court should give “great weight to the recommendations of counsel for

the parties, given their considerable experience in this type of litigation.” Id. (citing
Warren, 693 F. Supp. at 1060; see also Domestic Air, 148 F.R.D. at 312-13 (“In
determining whether to approve a proposed settlement, the Court is entitled to rely

                                           22
       Case 1:16-cv-00471-CAP Document 40 Filed 03/20/19 Page 23 of 46




upon the judgment of the parties' experienced counsel. ‘[T]he trial judge, absent
fraud, collusion, or the like, should be hesitant to substitute its own judgment for that

of counsel’”) (citations omitted)); see also Cotton v. Hinton, 559 F.2d 1326, 1330
(5th Cir. 1977) (the “court is entitled to rely upon the judgment of experienced
counsel for the parties…[and t]he trial judge, absent fraud, collusion, or the like,
should be hesitant to substitute its own judgment for that of counsel.”) (citations
omitted). The Parties were represented by competent, experienced counsel with
extensive experience in wage and hour class and collective action litigation. Head

Decl., ¶¶ 3-9, 31. Counsel for the Parties, having thoroughly vetted the legal, factual,
and evidentiary issues in this case, recommend approval of this settlement. Joint
Motion; Head Decl. ¶ 26.
      In addition, there has been no opposition to the Settlement, either before the
February 9, 2019 deadline for objections or thereafter. See Columbus Drywall &
Insulation, Inc. v. Masco Corp., No. 1:04-cv-3066-JEC, 2012 U.S. Dist. LEXIS
196031, at *11-12 (N.D. Ga. Oct. 26, 2012) (fact that not one objection was lodged
after campaign of direct mail notice of settlement “weighs heavily in favor of
settlement approval”).
       And as of the February 9, 2019, deadline for requesting exclusion, only one
Settlement Class Member requested to be excluded from the Settlement Class. RG/2
Decl., ¶ 21. See Lunsford, 2014 U.S. Dist. LEXIS 200716, at *27 (citing Mangone
v. First USA Bank, 206 F.R.D. 222, 227 (S.D. Ill. 2001) (“In evaluating the fairness


                                           23
       Case 1:16-cv-00471-CAP Document 40 Filed 03/20/19 Page 24 of 46




of a class action settlement, such overwhelming support by class members is strong
circumstantial evidence supporting the fairness of the Settlement”); Austin v. Pa.

Dep't of Corr., 876 F. Supp. 1437, 1458 (E.D. Pa. 1995) (“Because class members
are presumed to know what is in their best interest, the reaction of the class to the
Settlement Agreement is an important factor for the court to consider”)).
      Moreover, as required by the Class Action Fairness Act (“CAFA”), notice of
this settlement was provided to the United States Department of Justice and all
applicable state attorneys general and required government agency recipients. RG/2

Decl., ¶ 10. Not one CAFA notice recipient objected to the settlement, which also
weighs in favor of its approval here. See, e.g., Hall v. Bank of Am., N.A., No. 1:12-
CV-22700-FAM, 2014 WL 7184039, at *5 (S.D. Fla. Dec. 17, 2014) (“[T]he Court
considers the reaction of the class, as well as the reaction of the various state attorney
generals and regulators, to the proposed settlement to be an important indicator as to
its reasonableness and fairness.”). The lack of opposition to the Settlement clearly
supports final approval.
      C.     The Settlement Class.
      This Court has previously found the requirements of Rules 23(a) and 23(b)(3)
satisfied in this Action for purposes of settlement. See Dkt. No. 32. The Court hereby
reiterates its findings that: (a) the Settlement Class Members are so numerous that
joinder of them is impracticable; (b) there are questions of law and fact common to

the Settlement Class that predominate over any individual questions; (c) the claims


                                           24
       Case 1:16-cv-00471-CAP Document 40 Filed 03/20/19 Page 25 of 46




of the Class Representatives are typical of the claims of the Settlement Class; (d) the
Class Representatives and Class Counsel fairly and adequately represent and protect

the interests of the Settlement Class Members; and (e) a class action is superior to
other available methods for the fair and efficient adjudication of the present
controversy. For similar reasons, the Court enters final certification of the FLSA
Collective under 29 U.S.C. § 216(b).
      One individual listed in the RG/2 Declaration timely elected to opt out of the
Settlement. The Court therefore finds and decrees that the individual who timely

filed an exclusion is not part of the Settlement Class, is not bound by the Settlement
or release contained therein, and will not receive any distribution from the
Settlement Fund.

      D.     The Application for Incentive Awards is Approved.
      Service payments “compensate named plaintiffs for the services they provided
and the risks they incurred during the course of the class action litigation.” Lunsford,
2014 U.S. Dist. LEXIS 200716, at *29 (quoting Allapattah Servs., Inc. v. Exxon
Corp., 454 F. Supp. 2d 1185, 1218 (S.D. Fla. 2006)). “[T]here is ample precedent
for awarding incentive compensation to class representatives at the conclusion of a

successful class action.” Id. (quoting David v. Am. Suzuki Motor Corp., 2010 U.S.
Dist. LEXIS 146073, 2010 WL 1628362, at *6 (S.D. Fla. Apr. 15, 2010)). Courts
have consistently found service awards to be an efficient and productive way to
encourage members of a class to become class representatives. Id. (citing Ingram,


                                          25
       Case 1:16-cv-00471-CAP Document 40 Filed 03/20/19 Page 26 of 46




200 F.R.D. at 694 (awarding class representatives $300,000 each, explaining that
“the magnitude of the relief the Class Representatives obtained on behalf of the class

warrants a substantial incentive award”); Spicer v. Chicago Bd. Options Exch., Inc.,
844 F. Supp. 1226, 1267-68 (N.D. Ill. 1993) (collecting cases approving service
awards ranging from $5,000 to $100,000) (awarding $10,000 to each named
plaintiff)). The factors for determining a service award include: (1) the actions the
class representatives took to protect the interests of the class, (2) the degree to which
the class benefited from those actions, and (3) the amount of time and effort the class

representatives expended in pursuing the litigation. Id. at * 30 (citing Cook v.
Niedert, 142 F.3d 1004, 1016 (7th Cir. 1998). Although service payments are equally
appropriate for FLSA collective action settlements as they are for class actions, 3 this

is a hybrid Rule 23 class action/FLSA collective action settlement.
      The original named Plaintiff George, and the named plaintiffs who agreed to
serve as class representatives in 2017 prior to the mediation and throughout the
remainder of this litigation, provided invaluable assistance to counsel in this

3
  Service awards to representative plaintiffs in FLSA-only collective action
settlements are similarly warranted. See Basterash v. MedX, Inc., No. 13 C 7814,
2014 U.S. Dist. LEXIS 12818 at *3 (N.D. Ill. Jan. 31, 2014) (“incentive awards may
have a place in collective actions under the FLSA just as they do [for Rule 23 class
suits]”); see also Hosier, 2012 U.S. Dist. LEXIS 94958, at *14-15 (“Courts routinely
approve incentive awards to compensate named plaintiffs for the services they
provided and the risks they incurred during the course of the class action litigation.
Such awards are justified when the class representatives expend considerable time
and effort on the case, especially by advising counsel, or when the representatives
risk retaliation as a result of their participation.”) (internal quotations and citations
omitted).
                                           26
        Case 1:16-cv-00471-CAP Document 40 Filed 03/20/19 Page 27 of 46




litigation by, among other things, submitting to interviews, locating and forwarding
responsive documents, and participating in conferences with Class Counsel. See id.

In so doing, the Plaintiffs were integral to forming the theory of the case and
accomplishing the hybrid class action/FLSA collective action settlement. Head Decl.
¶ 27. The service payments represent less than 1.7% of the Settlement Fund, and the
service payment amounts are fair and reasonable in view of the efforts of the named
Plaintiffs that have greatly benefited the Settlement Class.
       The Court finds that the named Plaintiffs/Class Representatives expended

substantial time and effort in representing the Settlement Class, and deserve to be
compensated for such time and effort on behalf of the Settlement Class. See
Lunsford, 2014 U.S. Dist. LEXIS 200716, at *30. Therefore, the Court approves the
requested service payments of $7,500 to the named Plaintiff and $1,000 each to the
eight named State Law Class Representatives, to be paid from the Settlement Fund.
See, e.g., Prowant v. Fannie Mae, No. 1:14-cv-03799-AT [Doc. No. 109] (N.D. Ga.
Nov. 27, 2018) (approving $10,000 service payments to each named plaintiff in
FLSA collective action settlement, compensating $2,500 per year of service in the
litigation).

       D.      Class Counsel’s Attorney’s Fees and Costs Are Approved.
       Plaintiffs request approval of Class Counsel’s attorneys’ fees equal to thirty-
three percent (33%) of the $925,000 Settlement Fund created through Class

Counsel’s efforts. See Agreement, ¶ 6(b). The Court analyzes this fee request under


                                          27
       Case 1:16-cv-00471-CAP Document 40 Filed 03/20/19 Page 28 of 46




Camden I Condominium Ass'n v. Dunkle, 946 F.2d 768 (11th Cir. 1991). 4 As set
forth below, in consideration of the Camden I factors, the Court concludes the

requested fee is appropriate, fair, and reasonable and is therefore approved.

             1.     The Law Awards Class Counsel Fees From the Common Fund
                    Created Through Their Efforts.
      It is well established that when a representative party has conferred a
substantial benefit upon a class, counsel is entitled to attorneys' fees based upon the
benefit obtained. Lunsford, 2014 U.S. Dist. LEXIS 200716, at *31 (citing Camden
I, 946 F.2d at 771; also Boeing Co. v. Van Gemert, 444 U.S. 472, 478 (1980)). The
Supreme Court and the Eleventh Circuit have recognized that a litigant or a lawyer
who recovers a common fund for the benefit of persons other than himself or his
client is entitled to a reasonable attorney's fee from the fund as whole. Id.; see also
Camden I, 946 F.2d at 771 (“Attorneys in a class action in which a common fund is

created are entitled to compensation for their services from the common fund, but
the amount is subject to court approval”). Adequate compensation promotes the
availability of counsel for aggrieved persons. Lunsford, 2014 U.S. Dist. LEXIS

200716, at *32.


4
 See, e.g., Duque v. 130 NE 40th St., LLC, No. 14-23965-CIV-KING, 2016 U.S.
Dist. LEXIS 189154, at *8 (S.D. Fla. Jan. 27, 2016) (common fund settlement of
hybrid Rule 23 class action/FLSA collective action requires application of Camden
I common benefit doctrine; awarding fees at 33% of common fund); see also
Henderson v. 1400 Northside Drive, Inc., No. 1:13-CV-3767-TWT [Doc. No. 177]
(N.D. Ga. Mar. 17, 2017) (approving attorney’s fees in FLSA-only collective action
settlement at one-third of $1,360,000 common fund).
                                          28
       Case 1:16-cv-00471-CAP Document 40 Filed 03/20/19 Page 29 of 46




      In Camden I – the controlling authority regarding attorneys’ fees in common-
fund class actions – the Eleventh Circuit held that:

               the percentage of the fund approach [as opposed to the
               lodestar approach] is the better reasoned in a common fund
               case. Henceforth in this circuit, attorneys' fees awarded
               from a common fund shall be based upon a reasonable
               percentage of the fund established for the benefit of the
               class.
Id. (quoting Camden I, 946 F.2d at 774; also In re Checking Account Overdraft

Litig., 830 F. Supp. 2d at 1362 (“the Eleventh Circuit made clear in Camden I that
percentage of the fund is the exclusive method for awarding fees in common fund
class actions”)).
      Under the Eleventh Circuit’s Camden I precedent and this Court’s rulings, the
Court determines a reasonable fee by determining the appropriate fee percentage for
this case rather than by conducting a lodestar analysis. Id. The Court has substantial

discretion in determining that the requested 33% percentage of the fund fee is
appropriate.
      Based on the findings below, the Court finds that Class Counsel are entitled

to an award of thirty-three percent (33%) of the $925,000 Settlement Fund secured
through their efforts.
               2. Application of the Camden I Factors Supports the Requested Fee.

      The Eleventh Circuit has provided a set of factors the Court should use to
determine a reasonable percentage to award class action counsel:

               (1) the time and labor required;

                                           29
       Case 1:16-cv-00471-CAP Document 40 Filed 03/20/19 Page 30 of 46




             (2) the novelty and difficulty of the relevant questions;
             (3) the skill required to properly carry out the legal
             services;
             (4) the preclusion of other employment by the attorney as
             a result of his acceptance of the case;
             (5) the customary fee;
             (6) whether the fee is fixed or contingent;
             (7) time limitations imposed by the clients or the
             circumstances;
             (8) the results obtained, including the amount recovered
             for the clients;
             (9) the experience, reputation, and ability of the attorneys;
             (10) the "undesirability" of the case;
             (11) the nature and the length of the professional
             relationship with the clients; and
             (12) fee awards in similar cases.
Lunsford, 2014 U.S. Dist. LEXIS 200716, at *34 (quoting Camden I, 946 F.2d at
772 n.3 (citing factors originally set forth in Johnson v. Georgia Highway Express,
Inc., 488 F.2d 714, 717-19 (5th Cir. 1974)).
                   a. Achieving Settlement Required Substantial Time and Labor.
      Prosecuting and settling the claims in this action demanded considerable time
and labor, making this fee request reasonable. Id. at ** 34-35. Class Counsel spent
a substantial number of hours investigating the claims of many potential plaintiffs
against Academy and interviewed numerous current and former Academy
employees as witnesses and/or potential plaintiffs to gather information about

Academy’s pay practices and their effect on calculation of overtime premiums paid.
Head Decl. ¶ 29. This information was essential to Class Counsel's ability to
understand the facts, scope of claims, pertinent evidence, legal and factual arguments

and potential defenses, pay practices and policies at issue, and potential remedies.


                                          30
       Case 1:16-cv-00471-CAP Document 40 Filed 03/20/19 Page 31 of 46




Id.
      Class Counsel expended significant resources researching and developing the

legal theories and claims presented in the Complaint, the successful opposition to
Defendant’s motion to transfer venue to Utah, the fully briefed motion for
conditional certification which resulted in stipulation to notice, and arguments
pressed at mediation and in the negotiations that continued thereafter. Head Decl. ¶
32. Once the Court denied Defendant’s motion to transfer venue and Plaintiffs
successfully resolved disputes about pre-certification discovery resulting in the Joint

Preliminary Report, Class Counsel served Defendant with the fully briefed motion
for conditional certification and eventually reached agreement to stipulated notice
and pursuit of potential early resolution by mediation. Class Counsel then prepared
a comprehensive mediation agreement specifying thorough and extensive
production of full payroll records, bonus-related and other policy and employment
documents, identification of potential state law class members, and all other
information and records necessary to fully assess the regular rate violation claims at
issue in Defendant’s possession. Id. at ¶ 32. The process of developing and
negotiating such discovery requests for pre-mediation exchange – always with an
eye toward class certification/decertification, summary judgment, and trial –
required considerable effort. Id. Defendant ultimately produced over 2,000 pages of
.pdf documents and over 20,000 lines of spreadsheet data in response to Class
Counsel's pre-mediation discovery requests. Id. at ¶ 32. Class Counsel's review and


                                          31
       Case 1:16-cv-00471-CAP Document 40 Filed 03/20/19 Page 32 of 46




analysis of the documents enabled Plaintiffs to gain an understanding of the evidence
and potential damages related to the central questions in the case. Id. Class Counsel

also devoted significant time and effort to preparing Plaintiffs’ comprehensive
mediation statement and damages analysis, including a screen presentation for
Defendant’s counsel at mediation. Id.
      After an agreement in principle was reached at mediation resulting in a signed
term sheet, additional negotiations and discussions ensued. The negotiations of
settlement agreement terms and Notice documents were lengthy, continuing for

more than a year after the initial mediation, and involving additional negotiation of
non-monetary terms and carve-out agreements reached as to any possible adverse
effects on or from (i) a potentially superseding settlement in a California state court
action of the California class claims settled here, (ii) a pending FCRA class action
filed by an opt-in Plaintiff in this case, among other claims; and (iii) severance
payments made to opt-ins and putative class members for executing severance and
release agreements upon separating from employment with Defendant. This post-
mediation work consumed a significant amount of time. Head Decl. ¶ 33. Class
Counsel's work paid dividends for the Settlement Class, both monetarily and non-
monetarily by resolving potential adverse consequences. Id. Each of the above-
described efforts was essential to achieving the Settlement before the Court. Id.
      In sum, the time and resources Class Counsel devoted to prosecuting and
settling this action readily justify the requested fee. See Head Decl. ¶ 34.


                                          32
       Case 1:16-cv-00471-CAP Document 40 Filed 03/20/19 Page 33 of 46




                    b. The Issues Involved Were Novel and Difficult, and Required
                       the Skill of Highly Talented Attorneys.
      Class Counsel have conferred a significant benefit on the Settlement Class on
complex and highly technical alleged regular rate violations. See Barrentine v. Ark.-
Best Freight Sys., 450 U.S. 728, 743 (1981) (“FLSA claims typically involve
complex mixed questions of fact and law -- e. g., what constitutes the ‘regular

rate’[….]”). That benefit includes recovering full overtime back pay for the third
year that is only recoverable for “willful” violations, in the face of daunting litigation
challenges including decisions denying that such highly technical violations can be
willful. Meadows v. Latshaw Drilling Co., LLC, 338 F. Supp. 3d 587, 592 (N.D.
Tex. 2018) (denying willfulness for regular rate violation where defendant “did not
know that excluding [OBM Pay or] completion bonuses violated FLSA,”
recognizing “[t]he questions of whether OBM Pay or completion bonuses should be
included in regular rate of pay raise complex legal and factual issues.”).
      This result required the acquisition and analysis of large amounts of payroll
data — and the efforts of a highly skilled wage and hour attorney with expertise in
technical regular rate violation issues. Head Decl. ¶¶ 3-9, 30. Litigation of a case
like this also requires counsel highly trained in FLSA collective action and Rule 23

class action law and procedure as well as the specialized issues these cases present.
Id. at ¶ 30. Class Counsel possess these attributes, and their contributions added
value to the representation of this Settlement Class consisting of over 600

employees. Id.


                                           33
       Case 1:16-cv-00471-CAP Document 40 Filed 03/20/19 Page 34 of 46




      The novelty and difficulty of the issues involved created significant risk for
Class Counsel. The risks were not merely one, but several. The first risk

involved summary judgment denying liability on many of the regular rate claims
asserted. Additional risks included potential FLSA collective action decertification
or denial of Rule 23 class certification and class relief, potential defenses that the
FLSA preempted certain state law class claims, potential finding by the jury that the
alleged violations were not “willful” or by the judge that the Defendant satisfied the
“good faith” defense to liquidated damages, denial of state law penalties and interest

including notice pay or payday law penalties, potential for proving damages that
(due to the low amounts owed for regular rate underpayment claims, since Defendant
already paid all hourly overtime based on overtime hours actually recorded and paid)
would be entirely negated by Defendant’s setoff defense, and similar litigation risks.
      Plaintiffs were represented in this action by competent, experienced counsel
with extensive experience in wage and hour class and collective action litigation.
Head Decl., ¶¶ 3-9, 30. Class Counsel’s experience and expertise weighs in favor of
approval.
      In evaluating the quality of representation by Class Counsel, the Court should
also consider the quality of opposing counsel. Lunsford, 2014 U.S. Dist. LEXIS
200716, at *39 (citing Camden I, 946 F.2d at 772 n.3; Ressler, 149 F.R.D. at 654).
Throughout the litigation, Defendant was represented by extremely capable counsel




                                         34
       Case 1:16-cv-00471-CAP Document 40 Filed 03/20/19 Page 35 of 46




at Snell & Wilmer, a large law firm with over 400 attorneys.5 They were worthy,
highly competent and professional adversaries. Head Decl. ¶ 31; see also Lunsford,

2014 U.S. Dist. LEXIS 200716, at *39-40 (citing In re Checking Account Overdraft
Litig., 830 F. Supp. 2d at 1348 (finding “Class Counsel confronted not merely a
single large bank, but the combined forces of a substantial portion of the entire
American banking industry, and with them a large contingent of some of the largest
and most sophisticated law firms in the country”) (internal quotation marks and
citation omitted); Walco Invs. v. Thenen, 975 F. Supp. 1468, 1472 (S.D. Fla. 1997)

(stating that “[g]iven the quality of defense counsel from prominent national law
firms, the Court is not confident that attorneys of lesser aptitude could have achieved
similar results”)). The attorneys who worked for Defendant had enormous resources
and experience to draw from in defending this action. See Lunsford, 2014 U.S. Dist.
LEXIS 200716, at *40 (recognizing that where defendants are represented by
extremely capable counsel from prominent national law firms throughout the
litigation, who “ha[ve] enormous resources and experience to draft from in
defending the [defendant],” that factor supports a 33.33% percentage of the fund


5
  Defendant’s lead counsel Christy D. Joseph is the practice group leader for the
firm’s Labor and Employment Law Group with over thirty years of litigation
experience, including defense of nationwide wage and hour class and collective
actions. See, e.g., Brunner v. Liautaud, No. 14-C-5509, 2015 U.S. Dist. LEXIS
46018 (N.D. Ill. Apr. 8, 2015) (Christy D. Joseph of Snell & Wilmer, lead counsel
for Jimmy John’s owner James John Liautaud in consolidated nationwide Jimmy
John’s overtime litigation, obtains complete dismissal of Liautaud by defeating joint
employer arguments).
                                          35
       Case 1:16-cv-00471-CAP Document 40 Filed 03/20/19 Page 36 of 46




attorney’s fee under Camden I’s quality of representation analysis).
                    c. Class Counsel Achieved an Excellent Result.

      Given the net recovery of full overtime backpay for the maximum available
statutory limitations periods and close to full damages on potential penalties,
liquidated damages and interest, in the face of significant litigation risks faced by
the Settlement Class here, the Settlement represents an extraordinary result. Head
Decl. ¶ 25; see also Creed v. Benco Dental Supply Co., No. 3:12-CV-01571, 2013
U.S. Dist. LEXIS 132911, at *9 (M.D. Pa. Sep. 17, 2013) (“Settling for close to the

amount of full liability represents a respectable victory for the class members and
therefore favors approval of settlement.”) Rather than facing more years of costly
and uncertain litigation, the Settlement Class Members will receive an immediate
cash benefit,6 and additional benefits including waiver of setoff or recoupment
claims against them if the Settlement becomes final. Head Decl. ¶ 25. The payments
to the Settlement Class will be forthcoming automatically, through checks issued
and administered by the Settlement Administrator, with no reversion. Agreement, ¶¶
6(a), 7(k); Head Decl. ¶ 25.
      Although the monetary benefit of the Settlement Fund alone justifies Class


6
 The cash benefits from this non-reversionary common fund settlement provide a
“substantial, tangible, and real benefit for the Class.” Wolff v. Cash 4 Titles, No. 03-
22778-CIV, 2012 U.S. Dist. LEXIS 153786, at *10 (S.D. Fla. Sep. 26, 2012)
(“Unlike cases in which attorneys for a class petitioned for a fee award after
obtaining non-monetary relief for the class, such as in the form of ‘coupons,’ Class
Counsel here created a wholly cash common fund.”).
                                          36
       Case 1:16-cv-00471-CAP Document 40 Filed 03/20/19 Page 37 of 46




Counsel’s attorney’s fees, the Court also considers the value of the non-monetary
relief that Plaintiffs achieved for the Class Members by prosecuting this action and

achieving settlement through Class Counsel’s efforts. See generally Ingram, 200
F.R.D. at 689 (approving settlement where “the programmatic relief” in addition to
monetary relief was significant). Here, Plaintiff’s lawsuit prompted Academy to
change its pay practices, and thus since April 2016 all currently employed non-
exempt employees at Academy (including, but not limited to, employed Class
Members) have benefitted from Plaintiff’s prosecution of this action by receiving

overtime pay on their production bonus amounts among other benefits. Moreover, if
given final approval, the Settlement (i) provides the Class Members with a release
of any claims against them for asserting their claim or participating in the Settlement
(including, for example, breach of any prior release of claims and covenant not to
sue); (ii) releases any claims against a Class Member for recoupment or
reimbursement of severance payments or sign-on bonuses paid. See Agreement, ¶¶

14(a) and (d).
      Courts may consider the non-monetary relief provided to the Class as “part of
the settlement pie.” Poertner v. Gillette Co., 618 Fed. Appx. 624, 628 (11th Cir.

2015) (per curiam), cert. denied sub nom. Frank v. Poertner, 136 S. Ct. 1453, 194
L. Ed. 2d 575 (2016). “When the non-cash relief can be reliably valued, courts often
include the value of this relief in the common fund and award class counsel a

percentage of the total fund.” Harris v. Associated Bank, N.A. (In re Checking


                                          37
       Case 1:16-cv-00471-CAP Document 40 Filed 03/20/19 Page 38 of 46




Account Overdraft Litig.), No. 1:09-MD-02036-JLK, 2013 U.S. Dist. LEXIS
190560, at *37 (S.D. Fla. Aug. 2, 2013). And when analyzing the value of non-

monetary benefits, courts should consider changes to a defendant's business
practices. See Faught v. Am. Home Shield Corp., 668 F.3d 1233, 1243-44 (11th Cir.
2011) (portion of fee properly allocated to compensation for “non-monetary benefits
[counsel] achieved for the class — like company-wide policy changes...”).
                   d. The Claims Presented Serious Risk.
      The Settlement here is exceptional in light of the combined litigation risks

summarized above in Section III(B)(2)(b). Consideration of the “litigation risks”
factor under Camden I recognizes that counsel should be rewarded for taking on a
case from which other law firms shrunk. Lunsford, 2014 U.S. Dist. LEXIS 200716,
at * 41 (citing Sunbeam, 176 F. Supp. 2d at 1336). Here, where the employees had
already been paid full hourly rate overtime premiums for their overtime hours
actually recorded and paid, many lawyers avoid this type of technical regular rate
case due to its complexity, and because it involves a high number of class members
who have only low individual damages amounts compared to cases where the
employer failed to pay any overtime whatsoever on all hours recorded. All of this
and more is enveloped by the term “undesirable.” Id.
      Further, “[t]he point at which plaintiffs settle with defendants . . . is simply
not relevant to determining the risks incurred by their counsel in agreeing to
represent them.” Id. (citing Skelton v. General Motors Corp., 860 F.2d 250, 258 (7th


                                         38
       Case 1:16-cv-00471-CAP Document 40 Filed 03/20/19 Page 39 of 46




Cir. 1988)). “Undesirability” and relevant risks must be evaluated from the
standpoint of plaintiffs’ counsel as of the time they commenced the suit — not

retroactively, with the benefit of hindsight. Id. (citing Lindy Bros. Builders, Inc. v.
American Radiator & Standard Sanitary Corp., 540 F.2d 102, 112 (3d Cir. 1976);
Walco, 975 F. Supp. at 1473).
      Prosecuting the action carried risks from the outset. It was questionable
whether the bulk of the regular rate claims would ultimately be upheld against attack
as summarized in Section III(B)(2)(b) above, and it was uncertain whether a large,

multistate class would be certified and successfully withstand appellate review.
Head Decl. ¶ 23. Defendant mounted vigorous defenses to these claims, denying any
and all liability, and denying the potential for liquidated damages and additional
recovery for willfulness. Id. Certification of the large multistate class, consisting of
current and former employees representing eight (8) states and maintaining a FLSA
collective action of approximately 260 individuals, could be denied for a variety of
reasons. Lunsford, 2014 U.S. Dist. LEXIS 200716, at *42; see also Head Decl. ¶ 23.
      Given these risks, the $925,000 cash recovery obtained through the
Settlement, in addition to the non-cash benefits of this action and its Settlement,
constitutes an exceptional result.

                    e. Class Counsel Assumed Considerable Risk to Pursue This
                       Action on a Pure Contingency Basis, and Were Precluded
                       From Other Employment as a Result.
      In undertaking to prosecute this complex case entirely on a contingent fee


                                          39
       Case 1:16-cv-00471-CAP Document 40 Filed 03/20/19 Page 40 of 46




basis, Class Counsel assumed a significant risk of nonpayment or underpayment.
Head Decl. ¶ 28. That risk warrants an appropriate fee. Indeed, a “contingency fee

arrangement often justifies an increase in the award of attorney's fees.” Lunsford,
2014 U.S. Dist. LEXIS 200716, at *43 (citing Sunbeam, 176 F. Supp. 2d at 1335
(quoting Behrens, 118 F.R.D. at 548); see also In re Continental Ill. Sec. Litig., 962
F.2d 566 (7th Cir. 1992) (holding that when a common fund case has been
prosecuted on a contingent-fee basis, plaintiffs’ counsel must be adequately
compensated for the risk of non-payment); Ressler, 149 F.R.D. at 656 (“Numerous

cases recognize that the attorney's contingent fee risk is an important factor in
determining the fee award”)).
      Public policy concerns also support the requested fee. First, Class Counsel’s
prosecution of this action vindicates not only the participating Settlement Class
Member’s individual rights, but the broader policy concerns embodied in the FLSA
and state law overtime pay statutes:

             Thus, when an employee succeeds on a claim under the
             FLSA to recover unpaid overtime wages, that employee
             vindicates not only his own personal interests, but also, the
             larger policy concerns embodied in the FLSA.
             Consequently, when determining degree of success in an
             FLSA case, the Court must look not only to the award
             recovered by the plaintiff, but must also factor in the
             vindication of public policy achieved by a verdict in favor
             of the plaintiff, regardless of the amount. See Villano, 254
             F.3d at 1305-06 (discussing fee award in civil rights case
             context). In other words, “a court must be careful not to
             place ‘undue emphasis on the modest money damages that
             were found by the jury’ because successful civil rights
             actions vindicate a public interest.” Id. at 1306 (quoting

                                          40
        Case 1:16-cv-00471-CAP Document 40 Filed 03/20/19 Page 41 of 46




              Williams v. Thomas, 692 F.2d 1032, 1038 (5th Cir. 1982)).
              In FLSA cases, the damages may well be relatively small.
              That fact, however, does not necessarily require a finding
              that attorney’s fees expended in furtherance of enforcing
              rights under the FLSA must be correspondingly small.
              Indeed, if that were the case, FLSA clients might be
              expected to have difficulty finding representation, and
              congressional intent to ensure the enforcement of the
              provisions of the FLSA would be frustrated.
Bozeman v. Port-O-Tech Corp., No. 07-60569-CIV-ROSENBAUM, 2008 U.S.
Dist. LEXIS 124136, at *24-26 (S.D. Fla. Dec. 18, 2008).
        In addition, ensuring the continued availability of experienced and capable
counsel to represent classes of plaintiffs holding valid but small individual claims
supports the requested fee. Head Decl. ¶ 35. As this Court recognized:

              Generally, the contingency retainment must be promoted
              to assure representation when a person could not otherwise
              afford the services of a lawyer. . . . A contingency fee
              arrangement often justifies an increase in the award of
              attorney's fees. This rule helps assure that the contingency
              fee arrangement endures. If this "bonus" methodology did
              not exist, very few lawyers could take on
              the representation of a class client given the investment of
              substantial time, effort, and money, especially in light of
              the risks of recovering nothing.
Lunsford, 2014 U.S. Dist. LEXIS 200716, at **43-44 (citing Behrens, 118 F.R.D. at
548).

        The progress of the Action shows the inherent risk faced by Class Counsel in
accepting these cases on a contingency-fee basis. Despite Class Counsel’s effort in
litigating this action for over three years, they remain completely uncompensated for
the time invested in the action, in addition to the expenses advanced. Head Decl. ¶


                                          41
       Case 1:16-cv-00471-CAP Document 40 Filed 03/20/19 Page 42 of 46




28. There can be no dispute that this case entailed substantial risk of nonpayment for
Class Counsel.

      Finally, Plaintiffs’ engagement agreement with Class Counsel provided for a
40% contingency fee, but Class Counsel agreed to accept 33% of the Settlement
Fund as its attorney’s fee for the action plus payment of its advanced expenses. See
McLendon v. PSC Recovery Sys., No. 1:06-CV-1770-CAP, 2009 U.S. Dist. LEXIS
136999, at *6-7 (N.D. Ga. June 2, 2009) (“Class Counsel contracted [with plaintiff]
for a 40% contingency fee with Class Counsel to pay expenses as they were incurred.

Because Class Counsel has substantially lowered its fee expectations from the time
of contract with the clients, and from the market rate in other complex litigation, a
33.33% fee award is appropriate.”).

                   f. The Requested Fee Comports With Fees Awarded in Similar
                      Cases.
      The fee sought here is in line with fees typically awarded in similar cases.
Courts within this Circuit have awarded attorney’s fees of approximately one-third
of a common fund in FLSA and wage and hour cases. See, e.g., Duque v. 130 NW

40th St, LLC, 2016 U.S. Dist. LEXIS 189154, at *3, n.9 (S.D. Fla. 2016) (citing
Kimmel v. Venture Construction Co., No. 1:10-cv-01388-RLV (N.D. Ga. 2010)
(Dkt. 70) (approving 30% of common fund as attorneys’ fees and costs); Moultry v.

Cemex, Inc., No. 8:07-cv-00453-MSS, 2008 U.S. Dist. LEXIS 126176 (M.D. Fla.
2008) (awarding 32.25% of common fund as attorneys’ fees); Kemper v. Rent-A-
Center, Inc., No. 4:00-cv-00435-RH-WCS [Dkts. 14-15] (N.D. Fla. 2000) (awarding

                                         42
       Case 1:16-cv-00471-CAP Document 40 Filed 03/20/19 Page 43 of 46




33.33% of common fund approach to plaintiffs’ counsel)). This is consistent with
awards in this Circuit of approximately one-third of a common fund in other types

of cases. See, e.g., Lunsford, 2014 U.S. Dist. LEXIS 200716, at **33-34 (finding
award of fees at one-third of common fund “falls within this accepted range and is
in accord with this Court’s prior fee rulings.”) (citing, inter alia, In re Clarus Corp.
Sec. Litig., Civil Action No. 1:00-cv-2841-CAP, 2005 U.S. Dist. LEXIS 50147
(N.D. Ga. Jan. 6, 2005) (Pannell, J.) (awarding 33.33% of $4.5 million settlement
fund plus interest and expenses); In re Medrisk, Inc. Sec. Litig., Civil Action No.

1:98-cv-1922-CAP (N.D. Ga. Mar. 22, 2004) (Pannell, J.) (awarding 33.33% of $4.0
million settlement fund plus reimbursement of expenses); McLendon, 2009 U.S.
Dist. LEXIS 136999, at *12 (Pannell, J.) (awarding fees at one third of $4,000,000
common fund); see also Waters v. International Precious Metals Corp., 190 F.3d
1291, 1297-98 (11th Cir. 1999) (affirming fee award of 33.33% on settlement of $40
million)).
      Plaintiffs request for approval of Class Counsel’s 33% fee falls within the
range of the private marketplace, where contingency-fee arrangements are often
between 30 and 40 percent of any recovery. Head Decl. ¶ 36; see also Reyes v. AT&T
Mobility Servs., Ltd. Liab. Co., No. 10-20837-Civ, 2013 U.S. Dist. LEXIS 202820,
at *10 (S.D. Fla. June 21, 2013) (approving fees from FLSA collective action
settlement, holding “Class Counsel’s request for one-third of the settlement fund is
also consistent with the trend in this Circuit. See, e.g., Wolff v. Cash 4 Titles, No. 03-


                                           43
       Case 1:16-cv-00471-CAP Document 40 Filed 03/20/19 Page 44 of 46




22778-CIV, 2012 U.S. Dist. LEXIS 153786, 2012 WL 5290155, at *4 (S.D. Fla.
Sept. 26, 2012) (“One-third of the recovery is considered standard in a contingency

fee agreement.”)). The record here leaves no doubt that Plaintiffs’ fee request is
appropriate and comports with attorneys’ fees awarded in similar cases.

                   g. The Remaining Camden I Factors Also Favor Approving the
                      Requested Fee.
      The remaining Camden I factors likewise support granting approval of Class

Counsel’s fees. As demonstrated above, Class Counsel’s experience in complex and
sophisticated class action litigation was likely essential in reaching the result
achieved here, and in light of litigation obstacles and with the case defended by
experienced and competent counsel at a large international law firm, it is doubtful
Class Counsel could have achieved the results obtained in this case. That Class
Counsel was able to achieve substantial results in the most efficient manner possible

without requiring protracted and extended litigation further supports the 33% fee in
this case under the Camden I analysis. See McLendon, 2009 U.S. Dist. LEXIS
136999, at *10 (“This swift and successful conclusion supports an upward deviation

from the benchmark.”) (citations omitted). The factual record in this case and the
Court’s own observations of the record compel the fee award requested in this case.
      While the Court awards Class Counsel attorneys’ fees in the amount of thirty-

three percent (33%) of the $925,000 Settlement Fund secured through their efforts,
the Court notes that under the Settlement Agreement and this Court’s orders, Class
Counsel’s work on this case will not conclude with the requested final approval

                                         44
       Case 1:16-cv-00471-CAP Document 40 Filed 03/20/19 Page 45 of 46




order. Class members will likely continue to contact Class Counsel with questions
or to resolve issues regarding the settlement, and uncashed check amounts from

claimed funds after all reasonable skip tracing attempts at contact will be returned
from the Qualified Settlement Fund to the Settlement Administrator for deposit with
any applicable state unclaimed property office in order to ensure maximum potential
for recovery by Settlement Class Members.
            3. The Expense Request Is Appropriate.
      The Court finds that Plaintiffs’ request for approval of reimbursement from

the Settlement Fund of $20,020.23 in litigation costs and expenses advanced by
Class Counsel is reasonable and justified. Lunsford, 2014 U.S. Dist. LEXIS 200716,
at *48 (citing Mills v. Electric Auto-Lite Co., 396 U.S. 375, 391-92 (1970)). This
sum corresponds to certain actual out-of-pocket costs and expenses that Class
Counsel necessarily incurred and paid in connection with the prosecution and
settlement of the action, exclusive of the Settlement Administrator’s $4,871.87
settlement calculation and preliminary allocation fee and its $30,469 nationwide and
eight state class action settlement administration fee referenced below. Head Decl.
¶ 40. “Because Class Counsel has lost the use of this money for nearly three years,
the expenses requested are reasonable and necessary.” McLendon, 2009 U.S. Dist.
LEXIS 136999, at *12.
            4. The Settlement Administration Fees Are Approved.
      Finally, the Court approves payment of the Settlement Administrator’s


                                         45
Case 1:16-cv-00471-CAP Document 40 Filed 03/20/19 Page 46 of 46
